              Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 1 of 20




                                  UNITED STATES DISTRICT COURT

                                      DISTRICT OF CONNECTICUT

ROBERT TOUSSAINT,                                         :
    Plaintiff,                                            :
                                                          :
         v.                                               :    Case No. 3:21cv32 (MPS)
                                                          :
WARDEN GUADARAMA, ET AL.,                                 :
    Defendants.                                           :

                                        INITIAL REVIEW ORDER

         The plaintiff, Robert Toussaint, is currently confined at Osborn Correctional Institution

in Somers, Connecticut (“Osborn”). He files this civil rights action pursuant to 42 U.S.C. § 1983

against Warden Guadarama, Deputy Warden Vasquez, Commissioner Quiros, Unit Manager

Gammardella, Dr. Fury, Dr. Wright, Correctional Officer John Doe, Correctional Officer Jane

Doe, and Correctional Officer of Operation. ECF No. 1. The allegations arise from the

plaintiff’s confinement as a sentenced prisoner 1 at Osborn from September 4, 2020 to November

2, 2020. For the reasons set forth below, the Court will allow only some of the claims to

proceed.

I.       Standard of Review

         Pursuant to 28 U.S.C. § 1915A(b), the Court must review prisoner civil complaints

against governmental actors and “dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted,” or that “seeks monetary

relief from a defendant who is immune from such relief.” Id. In undertaking this review, the

Court is obligated to “construe” complaints “liberally and interpret[] [them] to raise the strongest


         1  State of Connecticut Department of Correction records reflect that the plaintiff is serving an eight-year
sentence imposed on June 1, 2018. See http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=421690.
The Court may “take judicial notice of relevant matters of public record.” Giraldo v. Kessler, 694 F.3d 161, 164 (2d
Cir. 2012).
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 2 of 20




arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013)

(internal quotation marks and citation omitted).

       Although detailed allegations are not required under Rule 8(a) of the Federal Rules of

Civil Procedure, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when a plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). A

complaint that includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of

a cause of action’ or ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet

the facial plausibility standard. Id. (quoting Twombly, 550 U.S. at 555, 557).

II.    Factual Allegations

       On September 4, 2020, prison officials at Garner Correctional Institution (“Garner”)

transferred the plaintiff to Osborn. See Compl., ECF No. 1, ¶ 13. At that time, the plaintiff was

sixty-four years old and suffered from high blood pressure and diabetes. Id. ¶ 11. He received

insulin four times a day and blood pressure medication once a day. Id. At Garner, the plaintiff

had tested negative for COVID-19. Id. ¶ 16.

       Correctional Officers Jane Doe and John Doe, who worked in the Operation Room at

Osborn, placed the plaintiff in a cell in C-Block. Id. at 3 ¶¶ 8-9; at 5 ¶ 14. Inmates in C-Block

“were constantly catching Covid” or “had symptoms of Covid.” Id. ¶ 15. The plaintiff asked

Unit Manager Gammardella to arrange for him to be re-tested for COVID-19 and to transfer him

to another housing unit. Id. ¶¶ 15-16. Unit Manager Gammardella directed the plaintiff to


                                                   2
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 3 of 20




contact the medical department regarding his request to be re-tested for COVID-19. Id. ¶ 16.

The plaintiff sent requests to the medical department and to Drs. Fury and Wright asking that he

be re-tested for COVID-19. Id. Neither the medical department, nor Dr. Fury, nor Dr. Wright

responded to the requests for re-testing. Id.

       On September 12, 2020, the plaintiff began to experience “light headaches” that lasted

for days. Id. ¶ 17. During his visits to get his insulin shots, the plaintiff informed medical staff

members that he was not feeling well. Id. In response to the plaintiff’s complaints, staff

members directed him to sign up for sick call. Id. The plaintiff signed up for sick call but was

not summoned to the medical department. Id.

       On September 17, 2020, the plaintiff submitted multiple requests to the medical

department because he was sweating and experiencing headaches and a cough. Id. ¶ 18. In each

request, the plaintiff explained that he suffered from high blood pressure and diabetes. Id.

       At some point between September 17, 2020 to October 2, 2020, the plaintiff spoke to

Warden Guadarama and Deputy Warden Vasquez. Id. ¶ 9. The plaintiff stated that he suffered

from high blood pressure and diabetes and should not be housed in C-Block; he was

experiencing headaches, a cough, and body aches; and he had sent requests to be re-tested for

COVID-19 and to be treated for his symptoms to the medical department but had received no

responses to his requests. Id. Warden Guadarama and Deputy Warden Vasquez ignored the

plaintiff’s complaints and did not contact the medical department regarding his symptoms. Id.

       On October 7, 2020, the plaintiff believed that he was very sick because his symptoms

had become worse. Id. ¶ 20. He informed a block officer that he needed to be examined by a

medical staff member. Id. The officer instructed the plaintiff to send a written request to the


                                                  3
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 4 of 20




medical department. Id. The plaintiff sent a request to the medical department. Id.

       On October 9, 2020, the plaintiff experienced shortness of breath and tightness in his

chest. Id. at 7 ¶ 21. A block officer permitted the plaintiff to go to the medical department. Id.

       Upon his arrival at the medical department, a nurse tested the plaintiff for COVID-19 and

informed the plaintiff that if he had symptoms of COVID-19, he would be placed in the punitive

segregation unit. Id. ¶ 22; at 18, 20. Drs. Fury and Wright authorized the plaintiff’s placement

in the segregation unit due to his symptoms of COVID-19. Id. ¶ 22. On October 10, 2020,

medical staff members transferred the plaintiff to the quarantine unit at Osborn, B-Block. Id. ¶

23. The plaintiff remained in the quarantine unit for three days. Id.

       On October 12, 2020, the plaintiff learned that he had tested positive for COVID-19. Id.

at 18, 20-21. On October 13, 2020, medical staff members transferred the plaintiff to

MacDougall-Walker Correctional Institution to be treated for COVID-19. Id. ¶ 24. The plaintiff

remained at MacDougall-Walker for two weeks. Id. On October 23, 2020, medical staff

members at MacDougall-Walker transferred the plaintiff back to Osborn. Id. ¶ 25. Upon his

arrival at Osborn, the defendants placed the plaintiff in the punitive segregation unit for ten days

instead of placing him in the quarantine unit. Id. at 7-8 ¶ 25.

       The defendants failed to provide him with any hygiene items, including a face cloth,

soap, a toothbrush, and hot water. Id. at 8-9 ¶¶ 25, 27. The defendants and medical staff

members instructed the block officers in the segregation unit not to permit the plaintiff to

shower. Id. at 8 ¶ 25. The plaintiff submitted requests to Warden Guadarama, Deputy Warden

Vasquez, and Commissioner Quiros regarding the inadequate and discriminatory treatment that

he received during this confinement in the segregation unit but received no responses to his


                                                 4
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 5 of 20




requests. Id. at 8-9 ¶¶ 25, 27. He also filed grievances complaining about the conduct of all

defendants. Id. at 9 ¶¶ 27-28.

       On November 2, 2020, block officers in the segregation unit informed the plaintiff that he

could return to general population “if [they did not”] get any more complaints out of [him].” Id.

at 8 ¶ 26. The plaintiff agreed to stop making complaints and the Officers escorted the plaintiff

back to his cell in C-Block. Id. The officers instructed the plaintiff not to say anything about

their request that he stop complaining. Id.

III.   Discussion

       The complaint includes five counts. Id. at 12-15. In the second count, the plaintiff

claims that Commissioner Quiros, Warden Guadarama, Deputy Warden Vasquez, Unit Manager

Gammardella, and Drs. Fury and Wright failed to protect him from harm in violation of the First,

Fourth, Eighth, and Fourteenth Amendments. In the first, third and fourth counts, the plaintiff

claims that Commissioner Quiros, Warden Guadarama, Deputy Warden Vasquez, Drs. Fury and

Wright, Correctional Officer John Doe, and Correctional Officer Jane Doe were deliberately

indifferent to his health and subjected him to cruel and unusual punishment and hazardous

conditions of confinement in violation of the Fourth, Eighth, and Fourteenth Amendments. He

also asserts a state law claim of intentional infliction of emotional distress against all defendants.

He seeks monetary relief, a declaratory judgment, and an injunction directing the defendants to

maintain him on single cell status and “to act without further delay.” Id. at 16.

       A.      Correctional Officer of Operation

       The caption of the complaint includes the following two Doe defendants: “Correctional

Officer John Doe/Jane Doe” and “Correctional Officer of Operation.” Id. at 1. The only two Doe


                                                  5
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 6 of 20




defendants listed in the description of the parties are Correctional Officer John Doe and

Correctional Officer Jane Doe, both of whom worked in the Operation Room at Osborn from

September 4, 2020 to November 5, 2020. Id. at 3. The plaintiff asserts no facts against any other

individual who may have been employed as a correctional officer in the Operation Room.

Because the plaintiff has included no facts regarding the conduct of defendant Correctional

Officer of Operation, he has not alleged that Correctional Officer of Operation violated his

federal constitutional rights or his rights under state law. Accordingly, all federal and state law

claims asserted against defendant Correctional Officer of Operation are dismissed. See 28

U.S.C. § 1915A(b)(1).

       B.      Official Capacity Claims for Monetary Damages and Declaratory Relief

       The plaintiff sues the defendants in their individual and official capacities. To the extent

that he seeks damages from the defendants in their official capacities, those claims for relief are

barred by the Eleventh Amendment. See Kentucky v. Graham, 473 U.S. 159 (1985) (Eleventh

Amendment, which protects the state from suits for monetary relief, also protects state officials

sued for damages in their official capacity); Quern v. Jordan, 440 U.S. 332, 342 (1979) (Section

1983 does not override a state’s Eleventh Amendment immunity). The claims seeking monetary

damages from defendants Quiros, Guadarama, Vasquez, Gammardella, Dr. Fury, Dr. Wright,

Correctional Officer John Doe, and Correctional Officer Jane Doe in their official capacities for

violations of the plaintiff’s federal constitutional rights are dismissed pursuant to 28 U.S.C. §

1915A(b)(2).

       The plaintiff requests that the Court declare that the defendants violated federal

constitutional rights. Compl. at 16. Under the doctrine of Ex parte Young, 209 U.S. 123 (1908),


                                                 6
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 7 of 20




a plaintiff may seek prospective injunctive and declaratory relief to address an ongoing or

continuing violation of federal law or a threat of a violation of federal law in the future. See In

re Deposit Ins. Agency, 482 F.3d 612, 618 (2d Cir. 2007); Ward v. Thomas, 207 F.3d 114, 120

(2d Cir. 2000). The plaintiff’s request for a declaration that the defendants violated his federal

constitutional rights in the past is barred by the Eleventh Amendment. See Puerto Rico Aqueduct

and Sewer Authority v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993) (the Eleventh

Amendment “does not permit judgments against state officers declaring that they violated federal

law in the past”); Green v. Mansour, 474 U.S. 64, 68 (1985) (“We have refused to extend the

reasoning of Young . . . to claims for retrospective relief”) (citations omitted). Accordingly, the

claim seeking declaratory relief from defendants Quiros, Guadarama, Vasquez, Gammardella,

Dr. Fury, Dr. Wright, Correctional Officer John Doe, and Correctional Officer Jane Doe in their

official capacities is dismissed. See 28 U.S.C. § 1915A(b)(1).

       C.      Eighth Amendment Claims

       The first four counts of the complaint are titled “Unconstitutional Condition of

Confinement,” “Failure to Act,” “Deliberate Indifference,” and “Cruel and Unusual

Punishment.” Compl. at 12-14. The Court construes these counts as asserting claims of

deliberate indifference to the plaintiff’s health and safety and failure to protect him from harmful

conditions of confinement in violation of the Eighth Amendment.

       Although a sentenced inmate may experience conditions that are “restrictive or even

harsh,” the Eighth Amendment prohibits the imposition of conditions that “involve the wanton

and unnecessary infliction of pain” or violate “contemporary standard[s] of decency.” See

Rhodes v. Chapman, 452 U.S. 337, 347 (1981) (citation omitted). To state a claim of deliberate


                                                 7
          Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 8 of 20




indifference to health or safety due to unconstitutional conditions of confinement, an inmate

must demonstrate both an objective and a subjective element. To meet the objective element, the

inmate must allege that he or she was incarcerated under a condition or a combination of

conditions that resulted in a “sufficiently serious” deprivation of a life necessity or a “human

need[]” or posed “a substantial risk of serious harm” to his or her health or safety. Farmer v.

Brennan, 511 U.S. 825, 834 (1994); Rhodes, 452 U.S. at 347. The Supreme Court has identified

the following basic human needs or life necessities of an inmate: food, clothing, shelter, medical

care, warmth, safety, sanitary living conditions, and exercise. See Wilson v. Seiter, 501 U.S. 294,

304; DeShaney v. Winnebago Cty. Dep't of Soc. Servs., 489 U.S. 189, 200 (1989); Rhodes, 452

U.S. at 348. To meet the subjective element, an inmate must allege that the defendants possessed

culpable intent; that is, the officials knew that he or she faced a substantial risk to his or her

health or safety and disregarded that risk by failing to take corrective action. See Farmer, 511

U.S. at 834, 837.

        Courts within and without the Second Circuit have recognized that COVID-19 poses a

serious risk of harm to inmates. See Fernandez-Rodriguez, 470 F. Supp. 3d 323, 349-51

(S.D.N.Y. 2020) (collecting cases). Additionally, it is well-established in the Second Circuit that

“prison officials have an Eighth Amendment duty to protect inmates from exposure to

communicable disease.” Martinez-Brooks v. Easter, 459 F. Supp. 3d 411, 439 (D. Conn. 2020)

(citing Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir. 1996) (“[C]orrectional officials have an

affirmative obligation to protect inmates from infectious disease.”); Lareau v. Manson, 651 F.2d

96, 109 (2d Cir. 1981) (“[F]ailure to adequately screen newly arrived inmates for communicable

disease” represents an “(omission) sufficiently harmful to evidence deliberate indifference to


                                                   8
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 9 of 20




serious medical needs”; “[I]t is unnecessary to require evidence that an infectious disease has

actually spread in an overcrowded jail before issuing a remedy.”).

       The plaintiff has plausibly alleged that the conditions that he endured in C-Block in

September and October 2020, involving exposure to other inmates who had exhibited COVID-19

symptoms, posed a serious risk of harm to his health, particularly given his age and his

underlying medical conditions, including diabetes. Thus, the objective component of the Eighth

Amendment standard has been met.

               1.      Deliberate Indifference/Failure to Protect – Confinement in C-Block

       The plaintiff alleges that at the time of his transfer to Osborn in early September 2020,

the defendants knew that C-Block housed inmates with COVID-19 symptoms or had housed

inmates who had tested positive for COVID-19. The plaintiff also suggests that the defendants

knew that he had tested negative for COVID-19 at Garner prior to his transfer to Osborn and that

he was sixty-four and suffered from high blood pressure and diabetes. The plaintiff contends

that despite this knowledge, the defendants either placed him in C-Block or refused to transfer

him from C-Block to a cell in another unit that housed inmates who had not exhibited COVID-19

symptoms and refused to arrange to have him re-tested or assessed by medical staff members

once he began to exhibit symptoms of COVID-19. The plaintiff has plausibly alleged that the

defendants were deliberately indifferent to the serious risk of harm posed by his confinement

with inmates who had exhibited symptoms or who had contracted COVID-19. The Court will

permit the Eighth Amendment claims of deliberate indifference to the plaintiff’s health and

failure to protect him from a risk of harm to his health, asserted in counts one and two, to

proceed against Commissioner Quiros, Warden Guadarama, Deputy Warden Vasquez, Unit


                                                 9
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 10 of 20




Manager Gammardella, Dr. Fury, Dr. Wright, Correctional Officer John Doe, who worked in the

Operation Room, and Correctional Officer Jane Doe, who worked in the Operation Room, in

their individual capacities and in their official capacities to the extent that the plaintiff seeks

injunctive relief.

                2.      Deliberate Indifference – Protective or Preventative Measures

        In count three, the plaintiff alleges that at the time of his placement in C-Block and

during his confinement in C-Block, the defendants ignored executive orders and the Center for

Disease Control’s protocols, including social distancing and the wearing of masks, to be

implemented to prevent the spread of COVID-19 in prisons. The plaintiff contends that the

defendants failed to take necessary precautions to protect him from contracting COVID-19 or to

prevent the spread of the virus within Osborn and C-Block. The plaintiff has plausibly alleged

that the defendants were aware of the potentially harmful and infectious nature of COVID-19 but

disregarded those risks to inmate health by “failing to take reasonable measures to abate [the

risks].” Farmer, 511 U.S. at 847. This Eighth Amendment deliberate indifference to health

claim will proceed against defendants Quiros, Guadarama Vasquez, Gammardella, Fury, Wright,

Correctional Officer John Doe, and Correctional Officer Jane Doe in their individual capacities

and in their official capacities to the extent that the plaintiff seeks injunctive relief.

                3.      Deliberate Indifference - Conditions in Segregation Unit

        The plaintiff alleges that on October 23, 2020, after he had contracted COVID-19 and

medical providers at MacDougall-Walker had treated him for that condition, he returned to

Osborn. The plaintiff alleges that instead of placing him in the quarantine unit, B-Block, the

defendants placed him in a cell in the segregation unit. During his ten-day confinement in the


                                                   10
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 11 of 20




segregation unit, the defendants allegedly failed to provide him with any hygiene items,

including a face cloth, soap, a toothbrush, and hot water, and instructed block officers not to

permit him to shower. Compl. at 8-9 ¶¶ 25, 27. The plaintiff also asserts that he wrote to

Commissioner Quiros and the Warden and about the conditions in the segregation unit.

       The Eighth Amendment prohibits prison officials from interfering with an inmate’s need

to engage in personal hygiene practices or possess the necessary items to maintain personal

hygiene. See, e.g., Walker v. Schult, 717 F.3d 119, 127 (2d Cir. 2013) (citing cases for the

proposition that “the failure to provide prisoners with toiletries and other hygienic materials may

rise to the level of a constitutional violation”). Furthermore, there is no bright-line test for an

Eighth Amendment claim based on unsanitary conditions. See Willey v. Kirkpatrick, 801 F.3d

51, 68 (2d Cir. 2015) (reject[ing] . . . that there is any bright-line durational requirement for a

viable unsanitary-conditions claim”). Rather, “both the duration and the severity of the

exposure” are relevant considerations. Id. Although the plaintiff’s confinement in the

segregation unit was relatively short, ten days, the Court concludes that the deprivation of

showering privileges combined with the lack of a hygiene items necessary to wash himself in his

cell, and the importance of keeping himself clean due to the COVID 19 pandemic, constitutes a

condition or combination of conditions that deprived the plaintiff of the basic human need of

maintaining personal hygiene.

       The plaintiff generally asserts that all defendants were responsible for exposing him to

the unconstitutional deprivations of hygiene items and showers during his ten-day confinement

in the segregation unit. This general assertion does not permit the Court to determine whether

any defendant was directly involved in or had knowledge of the potentially serious deprivations


                                                  11
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 12 of 20




of the plaintiff’s basic human need for hygiene items and showers to maintain his health. The

Court will permit this Eighth Amendment deliberate indifference to health claim to proceed

against defendants Quiros, Guadarama Vasquez, Gammardella, Fury, Wright, Correctional

Officer John Doe, and Correctional Officer Jane Doe in their individual capacities and in their

official capacities to the extent that the plaintiff seeks injunctive relief for further development of

the record.

       C.      First, Fourth, and Fourteenth Amendment Claims

       The first count of the complaint also includes claims that defendants Quiros, Guadarama,

Vasquez, Gammardella, Fury, Wright, Correctional Officer John Doe, and Correctional Officer

Jane Doe violated the plaintiff’s Fourth and Fourteenth Amendment rights. The second count of

the complaint includes additional claims that defendants Quiros, Guadarama, Vasquez, Fury,

Gammardella, and Wright violated the plaintiff’s First, Fourth, and Fourteenth Amendment

rights by failing to exercise their authority to prevent his exposure to other inmates in C-Block

who had exhibited symptoms of COVID-19.

               1.      First Amendment

       The First Amendment provides: “Congress shall make no law respecting an

establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom

of speech, or of the press; or the right of the people peaceably to assemble, and to petition the

Government for a redress of grievances.” U.S. Const. amend. I. The plaintiff does not include

any facts to support a claim that defendants Quiros, Guadarama, Vasquez, Fury, and Wright

violated his First Amendment rights by failing to remove him from C-Block before he contracted

COVID-19. The First Amendment claim asserted against defendants Quiros, Guadarama,


                                                 12
            Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 13 of 20




Vasquez, Gammardella, Fury, and Wright is dismissed. 2 See 28 U.S.C. § 1915A(b)(1).

                 2.       Fourth Amendment

        The Fourth Amendment provides:

        The right of the people to be secure in their persons, houses, papers, and effects,
        against unreasonable searches and seizures, shall not be violated, and no Warrants
        shall issue, but upon probable cause, supported by Oath or affirmation, and
        particularly describing the place to be searched, and the persons or things to be
        seized.

U.S. Const. amend. IV. The plaintiff asserts no facts to state a plausible claim against any

defendant under the Fourth Amendment. Accordingly, the claims asserted under the Fourth

Amendment are dismissed. See 28 U.S.C. § 1915A(b)(1).

                 3.       Fourteenth Amendment

        The plaintiff does not articulate the basis of his allegation that the defendants violated his

Fourteenth Amendment rights by subjecting him to conditions of confinement that deprived him

of the basic human need for healthy living conditions. To the extent that the plaintiff is asserting

a claim under the Due Process Clause of the Fourteenth Amendment, the Supreme Court has

held that “[w]here a particular Amendment provides an explicit textual source of constitutional

protection against a particular sort of government behavior, that Amendment, not the more

generalized notion of substantive due process, must be the guide for analyzing these

claims.” Albright v. Oliver, 510 U.S. 266, 273 (1994) (internal quotation marks and citation

omitted). Because the Cruel and Unusual Punishment Clause of the Eighth Amendment

provides protection against inhumane conditions of confinement, the Court has analyzed the

plaintiff’s claims regarding the dangerous conditions of confinement to which the defendants


        2   Although the plaintiff includes allegations that the block officers in the segregation unit may have
retaliated against him for making verbal complaints about his confinement in C-Block, he does not name any of
                                                        13
          Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 14 of 20




exposed him at Osborn in September, October, and November 2020 under the Eighth

Amendment rather than the Fourteenth Amendment’s Due Process Clause. See United States v.

Lanier, 520 U.S. 259, 272 n.7 (1997) (“If a constitutional claim is covered by a specific

constitutional provision, such as the Fourth or Eighth Amendment, the claim must be analyzed

under the standard appropriate to that specific provision, not under the rubric of substantive due

process.”). The claims that defendants Quiros, Guadarama Vasquez, Gammardella, Fury,

Wright, Correctional Officer John Doe, and Correctional Officer Jane Doe violated the plaintiff’s

Fourteenth Amendment rights either by intentionally placing him in a unit that housed inmates

who had exhibited symptoms of COVID-19 or by failing to arrange his transfer to another

housing unit to prevent his exposure to COVID-19 and to reduce the possibility that he might

contract COVID-19 are dismissed.3 See 28 U.S.C. § 1915A(b)(1).

         D.       State Law Claim - Intentional Infliction of Emotional Distress

         The plaintiff alleges that the conduct of defendants Quiros, Guadarama Vasquez,

Gammardella, Fury, Wright, Correctional Officer John Doe, and Correctional Officer Jane Doe

in placing him in C-Block in September and October 2020 and in placing him in the segregation

unit for ten days after he had received medical treatment for COVID-19 at MacDougall-Walker

constituted a callous disregard for his health and safety and caused him to experience severe

emotional distress. Under Connecticut law, in order to succeed on an intentional infliction of

emotional distress claim, a plaintiff must establish “(1) that the actor intended to inflict

emotional distress or that he knew or should have known that the emotional distress was a likely


these officers as defendants. Compl. at 8 ¶ 26.
         3
            The court notes that the plaintiff includes allegations suggesting that staff members who interacted with
him during his confinement in the segregation unit may have deprived him of hot water because of his national
origin, he does not name these staff members as defendants. Compl. at 9 ¶ 27.
                                                         14
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 15 of 20




result of his conduct; (2) that the conduct was extreme and outrageous; (3) that the defendant's

conduct was the cause of the plaintiff's distress; and (4) that the distress suffered by the plaintiff

was severe.” Appleton v. Stonington Bd. Of Ed., 254 Conn. 205, 210 (2000) (citation omitted).

In addition, “[w]hether a defendant's conduct is sufficient to satisfy the requirement that it be

extreme and outrageous is initially a question for the court to determine. Only where reasonable

minds disagree does it become an issue for the jury.” Id. (citation omitted).

               1.      Individual Capacities

       The plaintiff has asserted facts to suggest that the defendants intentionally subjected him

to conditions that increased his exposure to other inmates who had exhibited symptoms of

COVID-19, a potentially deadly virus, and that he in fact contracted the virus. These allegations

are sufficient to meet the requirement that the defendants’ conduct be outrageous or egregious.

Other than describing the distress as “severe,” the facts regarding the severity of the emotional

distress that he experienced during his confinement in C-Block and in the segregation unit are

sparse. The Court will permit the intentional infliction of emotional distress claim to proceed for

further development. Accordingly, the Court will exercise supplemental jurisdiction over the

claim to the extent that it is asserted against defendants Quiros, Guadarama Vasquez,

Gammardella, Fury, Wright, Correctional Officer John Doe, and Correctional Officer Jane Doe

in their individual capacities.

               2.      Official Capacities

       Requests seeking injunctive relief for violations of state law by state employees in their

official capacities are barred by the Eleventh Amendment. See Vega v. Semple, 963 F.3d 259,

283-84 (2d Cir. 2020) (holding plaintiff's claims for “prospective relief against Defendants in


                                                  15
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 16 of 20




their official capacity for violations of the Connecticut Constitution and state law ... are indeed

barred by the Eleventh Amendment under the Pennhurst doctrine.”) (internal quotation marks

omitted). Sovereign immunity also bars requests seeking monetary damages from state

employees in their official capacities for violations of state law. See C.R. Klewin Ne., LLC v.

Fleming, 284 Conn. 250, 258, 932 A.2d 1053, 1058 (2007) (“The principle that the state cannot

be sued without its consent, or sovereign immunity, is well established under our case law.”)

(citing Miller v. Egan, 265 Conn. 301, 313, 828 A.2d 549, 558 (2003) (“[A] suit against a state

officer concerning a matter in which the officer represents the state is, in effect, against the

state.”) (internal quotation marks and citation omitted)). Thus, to the extent that the plaintiff

asserts his claim of intentional infliction of emotional distress claim against defendants Quiros,

Guadarama Vasquez, Gammardella, Fury, Wright, Correctional Officer John Doe, and

Correctional Officer Jane Doe in their official capacities, the claim is dismissed. See 28 U.S.C. §

1915A(b)(1) and (2).

                                              ORDERS

        In accordance with the foregoing analysis, the Court enters the following orders:

        (1)     The claim seeking monetary damages from defendants Quiros, Guadarama

Vasquez, Gammardella, Fury, Wright, Correctional Officer John Doe, and Correctional Officer

Jane Doe in their official capacities for violations of the plaintiff’s federal constitutional rights

and the claim seeking monetary damages from defendants Quiros, Guadarama Vasquez,

Gammardella, Fury, Wright, Correctional Officer John Doe, and Correctional Officer Jane Doe

in their official capacities for intentional infliction of emotional address are DISMISSED

pursuant to 28 U.S.C. § 1915A(b)(2). All federal and state law claims asserted against


                                                  16
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 17 of 20




Correctional Officer of Operation; the claim seeking declaratory relief from defendants Quiros,

Guadarama Vasquez, Gammardella, Fury, Wright, Correctional Officer John Doe, and

Correctional Officer Jane Doe in their official capacities for violations of the plaintiff’s federal

constitutional rights; the First, Fourth, and Fourteenth Amendment claims asserted against

defendants Quiros, Guadarama Vasquez, Gammardella, Fury, Wright, Correctional Officer John

Doe, and Correctional Officer Jane Doe in their individual and official capacities; and the state

law claim seeking injunctive relief from defendants Quiros, Guadarama Vasquez, Gammardella,

Fury, Wright, Correctional Officer John Doe, and Correctional Officer Jane Doe in their official

capacities for intentional infliction of emotional address are DISMISSED pursuant to 28 U.S.C.

§ 1915A(b)(1). Thus, all claims asserted against Correctional Officer of Operation have been

DISMISSED.

       The following federal constitutional claims will proceed against the defendants in their

individual capacities for damages and in their official capacities to the extent that the plaintiff

seeks injunctive relief: (A) The Eighth Amendment claim of deliberate indifference to a serious

risk of harm to the plaintiff’s health by placing him in C-Block with other inmates who had

exhibited symptoms or who had contracted COVID-19 as asserted against defendants Quiros,

Guadarama, Vasquez, Gammardella, Fury, Wright, Correctional Officer John Doe, and

Correctional Officer Jane Doe; (B) The Eighth Amendment claim of failure to protect the

plaintiff from a serious risk of harm to his health by failing to move him to another housing unit

and arranging for medical treatment and testing when he exhibited symptoms of COVID-19 as

asserted against defendants Quiros, Guadarama, Vasquez, Gammardella, Fury, and Wright; (C)

The Eighth Amendment deliberate indifference to health claim pertaining to protective and


                                                 17
          Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 18 of 20




preventative COVID-19 measures as asserted against defendants Quiros, Guadarama, Vasquez,

Gammardella, Fury, Wright, Correctional Officer John Doe, and Correctional Officer Jane Doe;

and (D) The Eighth Amendment claim of deliberate indifference to health and/or need for

sanitary conditions of confinement related to the plaintiff’s ten-day confinement in the

segregation unit without hygiene items or the opportunity to shower as asserted against

defendants Quiros, Guadarama, Vasquez, Gammardella, Fury, Wright, Correctional Officer John

Doe, and Correctional Officer Jane Doe.

         The Court will exercise supplemental jurisdiction over the state law claim of intentional

infliction of emotional distress to the extent that it is asserted against defendants Quiros,

Guadarama Vasquez, Gammardella, Fury, Wright, Correctional Officer John Doe, and

Correctional Officer Jane Doe in their individual capacities.

         (2)    Within twenty-one (21) days of this Order, the Clerk shall prepare a summons

form and send an official capacity service packet to the U.S. Marshals Service. The U.S.

Marshals Service shall serve the summons, a copy of the complaint, and a copy of this order on

Warden Guadarama, Deputy Warden Vasquez, Commissioner Quiros, Unit Manager

Gammardella, Dr. Fury, and Dr. Wright in their official capacities by delivering the necessary

documents in person to the Office of the Attorney General, 165 Capitol Avenue, Hartford, CT

06160.

         (3)    Within twenty-one (21) days of this Order, the Clerk shall verify the current work

addresses of: Warden Guadarama, Deputy Warden Vasquez, Commissioner Quiros, Unit

Manager Gammardella, Dr. Fury, and Dr. Wright and mail a copy of the complaint, this order,

and a waiver of service of process request packet to each defendant in his or her individual


                                                 18
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 19 of 20




capacity at his or her confirmed address. On the thirty-fifth (35th) day after mailing, the Clerk

shall report to the Court on the status of each request. If any defendant fails to return the waiver

request, the Clerk shall make arrangements for in-person service by the U.S. Marshals Service

and that defendant shall be required to pay the costs of such service in accordance with Federal

Rule of Civil Procedure 4(d).

       The Court informs the plaintiff that the Clerk cannot serve the complaint on

Correctional Officer John Doe, who worked in the Operation Room, or Correctional

Officer Jane Doe, who worked in the Operation Room, because he has not provided the

first or last name of either defendant. The plaintiff will have ninety (90) days from the date

of this order to conduct discovery and file a notice identifying Correctional Officer John

Doe by his first and last name and Correctional Officer Jane Doe by her first and last

name. The Court will dismiss the claims against any Doe defendant for whom the plaintiff

does not provide a first and last name within the time specified.

       (4)     Defendants Quiros, Guadarama Vasquez, Gammardella, Fury, and Wright shall

file their response to the complaint, either an answer or motion to dismiss, within sixty (60) days

from the date the notice of lawsuit and waiver of service of summons forms are mailed to them.

If the defendants choose to file an answer, they shall admit or deny the allegations and respond to

the cognizable claims recited above. They may also include any and all additional defenses

permitted by the Federal Rules.

       (5)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within six months (180 days) from the date of this order. Discovery requests need not

be filed with the Court.


                                                19
         Case 3:21-cv-00032-MPS Document 8 Filed 04/27/21 Page 20 of 20




       (6)     All motions for summary judgment shall be filed within seven months (210 days)

from the date of this order.

       (7)     If the plaintiff changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to do so can result in

the dismissal of the case. The plaintiff must write PLEASE NOTE MY NEW ADDRESS on the

notice. If the plaintiff has more than one pending case, he should indicate all case numbers in the

notification of change of address. The plaintiff should also inform the attorney for the

defendants of his new address.

       (8)      The plaintiff shall utilize the Prisoner Efiling Program when filing documents

with the Court. The plaintiff is advised that the Program may be used only to file documents

with the Court. Local Court Rule 5(f) provides that discovery requests are not to be filed with

the Court. Therefore, discovery requests must be served on defendants’ counsel by regular mail.

       (9)     The Clerk shall send a courtesy copy of the complaint and this order to the

Connecticut Attorney General and to the DOC Legal Affairs Unit.

       (10)    The parties must comply with the District of Connecticut “Standing Order Re:

Initial Discovery Disclosures” which will be sent to the parties by the Clerk. The order also can

be found at http://ctd.uscourts.gov/district-connecticut-public-standing-orders.

       SO ORDERED at Hartford, Connecticut this 27th day of April, 2021.

                                              ________/s/_____________
                                              Michael P. Shea
                                              United States District Judge




                                                 20
